                                           Case 3:21-cv-00160-LB Document 24 Filed 03/26/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT

                                   9                                 NORTHERN DISTRICT OF CALIFORNIA

                                  10                                        San Francisco Division

                                  11     CAROLYN COOK,                                    Case No. 21-cv-00160-LB
                                  12                    Plaintiff,
Northern District of California
 United States District Court




                                                                                          ORDER DISMISSING CASE
                                  13             v.

                                  14     JOYCE MEYER MINISTRIES,
                                  15                    Defendant.

                                  16

                                  17      On February 22, 2021, the court dismissed the plaintiff’s complaint under Federal Rule of

                                  18   Civil Procedure 12(b)(6) for failure to state a claim and gave leave to amend the complaint by

                                  19   March 15, 2021. (Orders – ECF Nos. 20, 21.) The plaintiff did not file an amended complaint.

                                  20   (See generally Docket.) The court thus dismisses the case with prejudice.

                                  21

                                  22      IT IS SO ORDERED.

                                  23      Dated: March 26, 2021

                                  24                                                  ______________________________________
                                                                                      LAUREL BEELER
                                  25                                                  United States Magistrate Judge
                                  26

                                  27

                                  28

                                       ORDER – No. 21-cv-00160-LB
